 



EXHIBIT 10.6.2
Schedule identifying substantially identical agreements, between Visteon
Corporation (“Visteon”) and each of the persons named below, to the Revised
Change in Control Agreement and Amendment to Revised Change of Control Agreement
constituting Exhibits 10.6 and 10.6.1, respectively, to the Annual Report on
Form 10-K of Visteon for the fiscal year ended December 31, 2007.

                  Name        
 
   
 
  Michael F. Johnston
 
   
 
  Donald J. Stebbins
 
   
 
  William G. Quigley III
 
   
 
  John Donofrio
 
   
 
  Dorothy P. Stephenson

